                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL PINKNEY,                        :

                  Petitioner           :
                                           CIVIL ACTION NO. 3:15-2093
            v.                         :
                                                  (Judge Mannion)
ROBERT GILMORE,                        :

                  Respondent           :

                               MEMORANDUM

      Petitioner, Daniel Pinkney, filed the instant petition for writ of habeas

corpus pursuant to to 28 U.S.C. §2254. He attacks a conviction imposed by the

Court of Common Pleas for Luzerne County, Pennsylvania. (Doc. 1). Following

careful consideration of the parties’ submissions, and for the reasons discussed

below, the Court will dismiss the petition as untimely, pursuant to to 28 U.S.C.

§2244(d).



I.    Background

      On November 20, 2009, a jury convicted Pinkney of two counts of

aggravated assault, three counts of robbery, one count of burglary and one

count of criminal conspiracy. (Doc. 23-3 at 1).

      On December 23, 2009, the trial court sentenced Pinkney to an
aggregate term of 195 to 390 months’ incarceration. (Doc. 23-3 at 3).

      On January 19, 2010, Petitioner filed a timely appeal to the Pennsylvania

Superior Court. (Doc. 23-3 at 18). By Memorandum Opinion dated November

8, 2010, the Pennsylvania Superior Court affirmed Pinkney’s judgment of

sentence. (Doc. 23-3 at 62).

      On August 30, 2011, the Pennsylvania Supreme Court denied Pinkney’s

petition for allowance of appeal. (Doc. 23-3 at 80).

      On October 3, 2011, Pinkney filed a petition under Pennsylvania’s Post

Conviction Relief Act, 42 Pa.C.S.A. §§ 9541, et seq. (“PCRA”). (Doc. 23-3 at

68). The PCRA court held a hearing on September 17, 2012, (Doc. 23-4 at 1),

and denied Pinkney’s request for relief on December 18, 2013. (Doc. 23-4 at

9). On January 16, 2013, Petitioner filed a timely appeal to the Pennsylvania

Superior Court. (Doc. 23-4 at 11).

      By Memorandum Opinion dated March 25, 2014, the Pennsylvania

Superior Court affirmed the PCRA court’s denial of Pinkney’s PCRA petition.

(Doc. 23-4 at 79).

      In an Order dated October 1, 2014, the Pennsylvania Supreme Court

denied Pinkney’s petition for allowance of appeal. (Doc. 23-4 at 85).

      On October 30, 2015, Petitioner filed the instant petition for writ of habeas


                                        2
corpus in which he raises the following grounds for relief. (Doc. 1).

      On November 2, 2015, Pinkney filed a petition for writ of habeas corpus

in the Luzerne County Court of Common Pleas. (Doc. 23-4 at 86). He argued

that his mandatory minimum sentence violated “the Equal Protection, Due

Process or Cruel Punishment Clauses” and that it could not stand under an

unconstitutional statute. Id.

      By Order dated November 4, 2015, the above captioned federal habeas

corpus action was stayed pending the outcome of his state habeas corpus

petition. (Doc. 5).

      On August 12, 2016, Petitioner filed a second PCRA petition. (Doc. 23-5

at 5). Counsel was appointed, and on December 23, 2016 counsel filed a

Finley/Turner letter arguing that Petitioner’s PCRA petition was untimely and

should be dismissed for lack of jurisdiction. (Doc. 23-5 at 11).

      By Order dated January 27, 2017, the PCRA Court dismissed Pinkney’s

second PCRA petition as untimely and denied Petitioner’s state habeas corpus

petition, indicating that a PCRA is the sole remedy to obtain collateral relief.

(Doc. 23-5 at 28). Petitioner filed a timely appeal on January 30, 2017. (Doc.

23-5 at 35).

      In a Memorandum Opinion dated September 21, 2017, the Pennsylvania


                                       3
Superior Court affirmed the PCRA Court’s dismissal of Pinkney’s second PCRA

petition. (Doc. 23-5 at 60). There is no indication in the record that Petitioner

filed a petition for allowance of appeal to the Pennsylvania Supreme Court.

      On October 26, 2017, Petitioner notified the Court of the exhaustion of his

state claims, and on December 28, 2017, filed a motion for leave to file an

amended petition. (Docs. 6, 8).

      By Order dated April 18, 2018, the above captioned action was reopened.

(Doc. 9).

      In accordance with United States v. Miller, 197 F.3d 644 (3d Cir. 1999)

and Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000), the Court issued formal

notice to Pinkney that he could either have the petition ruled on as filed, that is,

as a §2254 petition for writ of habeas corpus and heard as such, but lose his

ability to file a second or successive petition, absent certification by the court

of appeal, or withdraw his petition and file one all-inclusive §2254 petition within

the one-year statutory period prescribed by the Antiterrorism Effective Death

Penalty Act (“AEDPA”). (Doc. 10).

      On December 12, 2018, upon consideration of Petitioner’s failure to to file

an amended petition in accordance with this Court’s April 18, 2018, and

Petitioner’s failure to return this Court’s Notice of Election, this Court issued an


                                         4
Order to show cause, directing a response be filed to the petition. (Doc. 12).

      On February 27, 2019, Respondents filed a response, arguing that the

petition should be dismissed as untimely. (Doc. 23). A traverse was filed on

April 1, 2019. (Doc. 26).



II.   Discussion

      A state prisoner requesting habeas corpus relief pursuant to 28 U.S.C.

§2254 must adhere to a statute of limitations that provides, in relevant part, as

follows:

            (d)(1) A one-year period of limitations shall apply to an
            application for a writ of habeas corpus by a person in
            custody pursuant to the judgment of a State court. The
            limitation period shall run from the latest of - (A) the
            date on which the judgment became final by the
            conclusion of direct review or the expiration for seeking
            such review . . .

            (d)(2) The time during which a properly filed application
            for State post conviction or other collateral review with
            respect to the pertinent judgment or claim is pending
            shall not be counted toward any period of limitation
            under this subsection.

28 U.S.C. §2244(d)(1)-(2); see generally, Jones v. Morton, 195 F.3d. 153, 157

(3d Cir. 1999). Thus, under the plain terms of §2244(d)(1)(A), the period of time

for filing a habeas corpus petition begins to run when direct review processes


                                       5
are concluded. See Harris v. Hutchinson, 209 F.3d 325, 327 (4th Cir. 2000).

(“[T]he AEDPA provides that upon conclusion of direct review of a judgment of

conviction, the one year period within which to file a federal habeas corpus

petition commences, but the running of the period is suspended for the period

when state post-conviction proceedings are pending in any state

court.”)(emphasis in original); Fields v. Johnson, 159 F.3d 914, 916 (5th Cir.

1998)(per curiam); Hoggro v. Boone, 150 F.3d 1223, 1226 (10th Cir. 1998). It

is not the conclusion of state post-conviction collateral review processes that

starts the running of the limitations period. See         Bunnell v. Yukins, No.

00-CV-73313, 2001 WL 278259, *2 (E.D. Mich. Feb 14, 2001)(“Contrary to

Petitioner’s assertion, the limitations period did not begin to run anew after the

completion of his post-conviction proceedings.”).

      As indicated above, section 2244(d)(2) operates to exclude only the time

within which a “properly filed application” for post conviction relief is pending in

state court. Thus, when a petition or appeal has concluded and is no longer

pending, the one (1) year statute of limitations starts to run and the time is

counted. A “properly filed application” for post conviction relief under

§2244(d)(2) is one submitted according to the state’s procedural requirements,

such as rules governing time and place of filing. Lovasz v. Vaughn, 134 F.3d


                                         6
146, 148 (3d Cir. 1998). The Third Circuit Court of Appeals has defined

“pending” as the time during which a petitioner may seek discretionary state

court review, whether or not such review is sought. Swartz v. Meyers, 204 F.3d

417 (3d Cir. 2000). “Pending,” however, does not include the period during

which a state prisoner may file a petition for writ of certiorari in the United

States Supreme Court from the denial of his state post-conviction petition.

Stokes v. District Attorney of the County of Philadelphia, No. 99-1493, 2001 WL

387516, at *2 (3d Cir., April 17, 2001). Likewise, the statute of limitations is not

tolled under §2244(d)(2) for the time during which a habeas petition is pending

in federal court. Jones, 195 F.3d at 158.

      The AEDPA statute of limitations also may be subject to equitable tolling.

The Third Circuit has held that the federal habeas statute of limitations is

subject to equitable tolling only in extraordinary circumstances. See Merritt v.

Blaine, 326 F.3d 157, 161 (3d Cir. 2003). In Merritt, the Court of Appeals set

forth two general requirements for equitable tolling: “(1) that the petitioner has

in some extraordinary way been prevented from asserting his or her rights; and

(2) that the petitioner has shown that he or she exercised reasonable diligence

in investigating and bringing the claim.” Id. (internal citations and quotations

omitted).


                                         7
      A.    Statutory Tolling

      The Pennsylvania Supreme Court denied allocatur on Petitioner’s direct

appeal on August 30, 2011. Thus, his conviction became final on November 28,

2011, after 90-days had passed in which he could have petitioned the United

States Supreme Court for a writ of certiorari. See Almazan v. Commonwealth

of PA, 80 F.Supp.3d 602, 605 (E.D.Pa. 2015) (citing Kapral v. United States,

166 F.3d 565 (3d Cir. 1999)). The clock for filing a federal habeas petition

began running on November 28, 2011, and petitioner then had one year, or

until November 28, 2012, to file a timely habeas corpus petition. Burns v.

Morton, 134 F.3d 109, 111 (3d Cir. 1998).

      Pursuant to 28 U.S.C. §2244(d)(2), when Pinkney filed his PCRA petition

on October 3, 2011, prior to the expiration of his ninety days within which to file

a petition for writ of certiorari, the AEDPA’s filing period was statutorily tolled.

On October 1, 2014, the Pennsylvania Supreme Court denied Pinkney’s

petition for allowance of appeal the affirmance of his PCRA denial, and the

federal habeas clock began to run. Petitioner had one (1) year, or until October

1, 2015, to file a federal habeas petition. The instant petition was not filed until




                                         8
October 30, 2015,1 twenty-nine days after the limitations period expired. Thus,

the petition for habeas corpus relief is barred by the statute of limitations, and

should be dismissed as untimely, unless the statute of limitations is subject to

equitable tolling.

         B.    Equitable Tolling

         A habeas petitioner may also be entitled to equitable tolling of the AEDPA

statute of limitations. See Merritt v. Blaine, 326 F.3d 157, 161 (3d Cir. 2003),

cert. denied, 540 U.S. 921 (2003) (holding that AEDPA’s time limit is subject

to the doctrine of equitable tolling, a judicially crafted exception). However, the

habeas petitioner bears the burden of demonstrating his entitlement to

equitable tolling and his due diligence. Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005); Cooper v. Price, 82 Fed. Appx. 258, 260 (3d Cir. 2003). Moreover, the

federal habeas statute of limitations is subject to equitable tolling only in

extraordinary circumstances. See Merritt, 326 F.3d at 161. Thus, while

equitable tolling is permitted in state habeas petitions under AEDPA, it is not

favored. “Courts must be sparing in their use of equitable tolling” and only

permit equitable tolling where “principles of equity would make rigid application




     Even if the Court were to consider the date Pinkney signed the petition,
     1


October 21, 2015, the petition is still untimely by twenty days.
                                          9
of a limitation period unfair.” Sistrunk v. Rozum, 674 F.3d 181, 189 (3d Cir.

2012).

      In Merritt, the Third Circuit Court of Appeals set forth two general

requirements for equitable tolling: “(1) that the petitioner has in some

extraordinary way been prevented from asserting his or her rights; and (2) that

the petitioner has shown that he or she exercised reasonable diligence in

investigating and bringing the claims.” Merritt, 326 F.3d at 168 (internal

citations and quotations omitted). Mere excusable neglect is not sufficient.

Miller v. New Jersey State Dep’t of Corrections, 145 F.3d 616, 618–19 (3d Cir.

1998). The Court of Appeals has identified additional circumstances in which

equitable tolling is warranted: (1) the defendant has actively misled the plaintiff,

(2) the plaintiff has in some extraordinary way been prevented from asserting

his rights, (3) the plaintiff has timely asserted his rights mistakenly in the wrong

forum, and (4) the claimant received inadequate notice of his right to file suit,

a motion for appointment of counsel is pending, or where the court has misled

the plaintiff into believing that he had done everything required of him. See

Jones, 195 F.3d at 159).

      The Supreme Court has recognized that an attorney’s egregious error or

neglect may constitute an extraordinary circumstance for equitable tolling


                                        10
purposes. See Holland v. Florida, 560 U.S. 631 (2010). An “egregious error”

includes instances where an attorney fails to file an appeal after an explicit

request from the petitioner, “affirmatively deceives the petitioner about filing a

direct appeal,” or “persistently neglects the petitioner’s case.” Schlueter v.

Varner, 384 F.3d 69, 76, 77 (3d Cir. 2004). Applying this exacting standard, the

Third Circuit has repeatedly found that in non-capital cases, attorney error does

not constitute the “extraordinary circumstances” necessary for equitable tolling.

See, e.g., Schleuter, 384 F.3d at 76 (holding that “[g]enerally ... attorney error

is not a sufficient basis for equitable tolling of the AEDPA’s one-year period of

limitation.”); Johnson v. Hendricks, 314 F.3d 159, 163 (3d Cir. 2002) (holding

that a petitioner’s receipt of erroneous advice from counsel regarding the

deadline for filing a federal habeas corpus petition did not warrant equitable

tolling); Fahy v. Horn, 240 F.3d 239, 244 (3d Cir. 2001) (finding that “[i]n

non-capital cases, attorney error, miscalculation, inadequate research, or other

mistakes have not been found to rise to the ‘extraordinary’ circumstances

required for equitable tolling.”). Generally, an attorney’s delinquency is

chargeable to a client and is not a basis for equitable tolling. See Seitzinger v.

Reading Hosp. & Med. Ctr., 165 F.3d 236, 239 (3d Cir. 1999) (considering the

timeliness of a complaint in a Title VII case).


                                       11
      Pinkney contends that he is entitled to equitable tolling of the statute of

limitations due to the ineffective assistance of his court-appointed PCRA

counsel. (Doc. 26). He further asserts that he exercised due diligence under the

circumstances in pursuing his claims. Id.

      A limitations period may be equitably tolled by a showing of ineffective

assistance of counsel, but the petitioner must show that counsel was indeed

ineffective, see United States v. Casiano, 216 Fed.Appx. 173, 175 (3d Cir.

2007) (deadline may be equitably tolled by a showing of ineffective assistance

of counsel, but a record that counsel was not ineffective can negate the

contention), and that the ineffectiveness was an extraordinary circumstance.

As stated, ineffective assistance of counsel has not generally been considered

an extraordinary circumstance where the ineffectiveness was due to counsel’s

negligence or mistake. See United States v. Martin, 408 F.3d 1089, 1093-94

(8th Cir. 2005); see also Johnson, 314 F.3d at 163.

      Pinkney claims that his PCRA counsel did not promptly inform him when

the Pennsylvania Supreme Court denied his petition for allowance of appeal on

October 1, 2014. (Doc. 26 at 2). He states that he did not find out about the

Supreme Court denial until September, 2015, “while look[ing] at the legal

reference computer” in SCI-Green’s Restricted Housing Unit” and “that it was


                                       12
impossible for [him] to perfect his appeal until his release from the Restricted

Housing Unit in late September, and then [he] had to be assigned library time

and be able to retain a copy of the habeas corpus petition which being in prison

it is not a very easy thing to do so.” Id.

      Based on the record, the Court finds that counsel’s alleged failure to

promptly notify Pinkney when the Pennsylvania Supreme Court denied his

petition for allowance of appeal does not constitute an “egregious error[ ]”

amounting to an extraordinary circumstance for equitable tolling purposes. See

Holland, 560 U.S. at 651-52. There is no indication that counsel affirmatively

misled Pinkney, missed any filing deadlines, or failed to inform Pinkney of

crucial information. Consequently, equitable tolling is not justified with respect

to the actions of counsel.

      Moreover, even if it can be found that PCRA counsel’s ineffectiveness

constituted an extraordinary circumstance, Pinkney has failed to show that he

was reasonably pursuing his rights diligently in attempting to file his federal

petition after the extraordinary circumstances began. Petitioner had one year

from October 1, 2014 to timely file a federal habeas corpus petition. He was

aware that a petition for allowance of appeal had been filed in the Pennsylvania

Supreme Court. He offers no explanation for failing to contact his PCRA
                                         13
counsel to inquire as to the status of the pending appeal. Additionally, if he was

reasonably confused about whether any state court filings were pending, he

should have protectively filed his habeas petition in federal court to preserve his

AEDPA limitations period and ask the court to stay and abey the habeas

proceedings until any state court remedies he thought he had were exhausted.

See Heleva v. Brooks, 581 F.3d 187 (3d Cir. 2009). As such, the Court finds

that Pinkney has not alleged facts that demonstrate reasonable diligence in

bringing his claims in a habeas petition. Thus, since Pinkney has not shown

enough to satisfy the reasonable diligence prong of the equitable tolling test,

his claims are not subject to equitable tolling. Sistrunk v. Rozum, 674 F.3d

181, 189 (3d Cir. 2012). Accordingly, the petition is time-barred and will be

dismissed.



III.   Certificate of Appealability.

       When a district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, a certificate of

appealability should issue only if (1) the petition states a valid claim for the

denial of a constitutional right, and (2) reasonable jurists would find it debatable

whether the district court was correct in its procedural ruling. Slack v. McDaniel,

529 U.S. 473, 484 (2000). In this case, reasonable jurists could not disagree

                                        14
that the instant petition is time-barred. It is statutorily barred, and neither

statutory nor equitable tolling apply to the petition.



IV.          Conclusion

             In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED as untimely, and the case will be CLOSED. An appropriate order

will follow.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge


DATED: June 27, 2019
15-2093-01




                                             15
